Citation Nr: 0428255	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-05 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for porphyria cutanea 
tarda.

3.  Entitlement to service connection for a lumbar strain, 
with degenerative joint disease.

4.  Entitlement to service connection for a bilateral leg 
disorder.

5.  Entitlement to service connection for arthritis of the 
feet.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1968 to include a tour of duty in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied the veteran's claim of 
entitlement to service connection for the above mentioned 
conditions.  A videoconference hearing before the undersigned 
Veterans Law Judge was held in March 2004.

On of the issues certified on appeal is entitlement to 
service connection for a skin disorder, to include as 
secondary to herbicide exposure.  This issue was denied by 
the RO in June 1983 and by the Board in June 1984.  
Accordingly this issue is categorized as set forth on then 
title page of this decision.  

The Board notes that the veteran, in a statement received in 
March 2004, indicated that he wished to file a claim for 
service connection for PTSD.  As such, this issue is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

A review of the record reflects that the appellant has not 
been adequately informed of her rights and the VA's 
obligation under the VCAA.  The VCAA letter sent to the 
veteran in February 2001 did not adequately inform the 
veteran of what evidence is necessary to establish his 
claims.  Prior correspondence to the veteran related to well-
grounded claims, which were eliminated by the VCAA.

The veteran testified at hearing before the undersigned 
Veterans Law Judge in March 2004.  At that time that the 
veteran reported that he was treated for skin problems in 
service, which have continued until the present.  He stated 
that he was first treated following service at the VA medical 
facility in Clovis.  The Board is of the opinion that these 
records should obtained.  The veteran indicated that he felt 
the arthritis in his feet was a result of standing constantly 
when he was in the service.  The veteran also indicated that 
he believed his back problems were as a result of a fall that 
happened in service, in 1968, in which he dislocated his 
shoulder. 

The service medical records show that in June 1968 he was 
treated for tinea circinata.  An October 1968 service medical 
record indicates that the veteran had fallen, sustaining a 
laceration over his left eye, and a dislocated shoulder.  In 
view of these facts the Board is of the opinion that VA 
examinations would be of assistance in adjudicating the 
veteran's claims.  

Accordingly, in order to ensure the veteran's right of due 
process, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:

1.The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  The 
veteran should be specifically informed of 
what evidence is needed to substantiate 
his claims and what evidence he is 
responsible to submit and what evidence 
the VA will obtain.  He should be informed 
to submit any evidence in his possession 
pertinent to his claim not previously 
submitted.  38 C.F.R. § 3.159. 

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for the 
disabilities in issue since his release 
from active duty to the present, which 
have not been previously obtained.  He 
should be asked to identify the location 
of Clovis VA facility where he received 
treatment for his skin disorder.

3.  The RO should request the VA medical 
facility in Clovis to furnish copies of 
all medical records relative to treatment 
for the veteran's skin disorder in the 
1980s and also request the VA Medical 
Center Fayetteville, North Carolina to 
furnish copies of any medical records 
pertaining to treatment for the 
disabilities in issue covering the period 
from February 2001 to the present.

4.  The veteran should be scheduled for a 
VA examination by a dermatologist to 
ascertain the extent, severity and 
etiology of the veteran's skin disorders.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  Any necessary 
tests and studies should be performed. It 
is requested that the examiner obtain a 
detailed medical history.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any skin 
disorder diagnosed is related to military 
service, to include the tinea circinata 
for which he was treated injure 1968 or 
exposure to Agent Orange?  A complete 
rational for any opinion expressed should 
be included in the report.

5.  The RO should schedule the appellant 
for VA examination by an orthopedist in 
order to determine the nature, etiology, 
and severity of any disability involving 
the low back.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests, to include x-ray studies 
and any other specialized tests deemed 
necessary should be conducted.  It is 
requested that the examiner obtain a 
detailed history regarding back injuries 
and complaints.  Following the 
examination, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the current 
low back disorder is related to service, 
to include the fall, which occurred in 
October 1968.  A complete rational for 
any opinion expressed should be provided.

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





